DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 1, 2021 have been fully considered but they are not persuasive. 
Applicant amended Claim 1 to add the limitation of the cog formation step of forming the plurality of cogs to be by water jet-processing. Other claims amended as to grammatical clarifications. No new matter added.
Applicant argues that the prior art reference Tamura (US 2017/0248208) discloses manners of cog formation where a cog part is separately prepared and then is attached to a belt body via heat press welding, high-frequency welding or the like. In contrast, in amended Claim 1, cogs are formed by water jet processing of the compression rubber layer. Also forming cogs by water jet processing of the compression rubber layer would not have been obvious from the combination of Tamara and Imamura (US 4,264,315). Therefore Claim 1 is patentably distinct as well as Claims 2-5 which ultimately depend on Claim 1.
These arguments are not persuasive for the following reason:
As to the limitation of water jet-processing added to Claim 1, it appears to the examiner that this limitation of forming the plurality of cogs by water jet-processing the compression rubber layer after the vulcanized sleeve formation step is met in the prior art reference Tamura (paragraph [0117]). See rejection below for more details. 
In response to Applicant's argument that Claim 1 is patentably distinct from the combination of Tamura and Imamura, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 4,264,315) in view of Tamura (WO 2016/068296).  Citations to Tamura are from English equivalent US 2017/0248208.
Regarding Claim 1, Imamura discloses a method for manufacturing a cogged V-belt having a plurality of cogs on a belt inner peripheral side (abstract, Col. 4 lines 62-65), which cogs are arranged each extending in a belt width direction and spaced apart from each other in a belt longitudinal direction 
In the same field of endeavor, Tamura teaches a cog formation step of forming the plurality of cogs in the compression rubber layer (Fig. 6 paragraph [0117] tooth portions – 13 flat belt – 10; tooth shape formed by cutting by cutting plotter or water jet) after the vulcanized sleeve formation step (Fig. 9 paragraphs [0098] [0120] tooth portion – 13 belt main body portion – 14 may be a rubber; flat plate-shaped – 303 heat press welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Imamura to incorporate the teaching of Tamura whereby a method of manufacturing a cogged V-belt not only includes an unvulcanized sleeve formation step with a compression rubber layer and a tension rubber layer from rubber sheets wound on a cylindrical mandrel would also include a cog formation step in that compression rubber layer after the vulcanized sleeve formation step of Imamura. One with ordinary skill in the art would be motivated to include this step because the tooth portions of the flat belt can be precisely formed (Figs. 1, 9 paragraph [0143]).
Regarding Claim 2, the combination of Imamura and Tamura disclose all the limitations of Claim 1, and Imamura further discloses that the unvulcanized rubber sheet for the compression rubber layer (Col. 4 lines 53-58 first and second rubber layers maybe reinforced with short fibers), which is laminated 
Regarding Claim 3, the combination of Imamura and Tamura disclose all the limitations of Claim 2, and Imamura further discloses wherein in the unvulcanized sleeve formation step, a plurality of sheet members, which each contain the short fibers and are laminated with each other (abstract steps (b)-(d)) are used as the unvulcanized rubber sheet for the compression rubber layer (Fig. 1 Col. 1 lines 39-47 compression rubber layers – 27; Col. 5 lines 19-21).
Regarding Claim 4, the combination of Imamura and Tamura disclose all the limitations of Claim 1, and Imamura further discloses wherein in the unvulcanized sleeve formation step (abstract step (e)), an unvulcanized rubber sheet to be an adhesion rubber layer is disposed between the unvulcanized rubber sheet for a compression rubber layer(Fig. 9 Col. 5 lines 1-21 first rubber sheet – 2’ adhesion rubber sheet – 3’ tensile member – 4 second rubber sheet – 6’)  and the unvulcanized rubber sheet for the tension rubber layer (see also Col. 1 lines 39-46).
Regarding Claim 5, the combination of Imamura and Tamura disclose all the limitations of Claim 4, and Imamura further discloses in the unvulcanized sleeve formation step, a cord extending in the belt longitudinal direction is disposed in the unvulcanized rubber sheet for the adhesion rubber layer (Fig. 9 abstract step (c), Col. 5 lines 9-12 tensile member – 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742